Citation Nr: 0908548	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for impotence.  

2.	Entitlement to a compensable evaluation for spermatocele, 
with status post orchiectomy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2008.  

The case was remanded by the Board in March 2008.  


FINDINGS OF FACT

1.	Impotence was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event or related to a service connected disease or 
injury.

2.	The veteran's spermatocele, status post orchidectomy, 
residuals is a nondisfiguring, nonimpairing, nontender, and 
nonkeloiding scar.  


CONCLUSIONS OF LAW

1.	Impotence was neither incurred in nor aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.	The criteria for a compensable rating for spermatocele, 
status post orchidectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Code 7524 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2005, May 2008 and June 
2008, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  The May and June 2008 letters 
included all necessary notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service connection for impotence that 
he believes is the result of his spermatocele, with status 
post left orchidectomy, for which service connected as been 
established.  The Board has reviewed the entire evidence of 
record, including VA treatment records, the testimony given 
by the veteran to the undersigned at his hearing on appeal in 
January 2008, and the results of a VA compensation 
examination conducted in September 2008.  After review of the 
evidence of record, the Board cannot find sufficient evidence 
to provide a basis for the establishment of service 
connection.  

In this regard, it is noted that service treatment records do 
not show evidence of impotence.  The veteran's main 
assertions relate to his belief that his impotence is related 
to the service connected spermatocele, status post 
orchidectomy.  Treatment records indicate that the veteran 
stated that he had been unable to have an erection since the 
surgery performed for his service connected disorder in 1997.  
The veteran gave testimony to this effect in his hearing in 
January 2008.  It is noted, however, that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is necessary that 
there be medical evidence of a nexus between the claimed 
disease or injury and the service connected disability.  In 
an attempt to establish such a nexus, the case was remanded 
by the Board in March 2008.  

An examination was conducted by VA in September 2008.  After 
examination of the veteran and review of the record the 
examiner rendered an opinion the probable causation of the 
veteran's impotence was his non-service-connected 
hypertension.  The examiner stated that it was much less 
likely that the veteran's impotence was related to the 
removal of the veteran's left testicle.  This was based on 
the fact that the veteran's last testosterone level was 
normal.  The examiner noted that the veteran could be placed 
on a hormonal therapy trial, but that this did not seem 
realistic or appropriate.  In an October 2008 addendum, the 
examiner stated that it was his opinion that it was much less 
likely that there is a relationship between the orchidectomy 
and the impotence (emphasis in the original).  

While the veteran believes that the service connected 
disability is the cause of his impotence, the only medical 
opinion of record is the effect that it was more likely that 
non-service connected hypertension was the cause.  Without a 
medical opinion in support of the contention, there is no 
basis for a grant of service connection and the appeal must 
be denied.  

The present appeal involves the veteran's claim that the 
severity of his service-connected spermatocele, status post 
orchidectomy, warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

An examination was conducted by VA in September 2008.  The 
genital area showed a small 1.5 cm. arch and a small scar in 
the left testicular area that was one inch long.  It was not 
disfiguring, impairing, tender, or keloiding.  The left 
testicle was gone.  The right was normal for age.  The 
genitalia were normal and there were no other specific 
abnormalities, including penile abnormalities noted.  The 
pertinent diagnosis was nondisfiguring, nonimpairing, 
nontender, and nonkeloiding scar.  

The veteran had been evaluated for a tender and painful 
surgical scar under the provisions of 38 C.F.R. § 4.118. Code 
7804.  These criteria are not applicable to the present 
situation as the veteran's scars are not tender or impairing 
in any way.  Therefore, the veteran must be evaluated on the 
basis of testis removal.  

For removal of one testis, a noncompensable evaluation is 
warranted.  A 30 percent rating is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, code 7524.  

The veteran has had only one testis removed and has no other 
identifiable disability as a result of the surgery.  Under 
these circumstances, he is already receiving the maximum 
schedular evaluation for his disorder under the applicable 
regulations.  It can be argued that a higher rating should be 
assigned on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's disability, compared to 
similarly situated veterans.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.

Under these circumstances, the appeal must be denied.  


ORDER

Service connection for impotence is denied.  

An increased rating for spermatocele, with status post 
orchiectomy, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


